Exhibit 10.30

 

LOGO [g205908imageex10_291.jpg]  

Occidental Energy Marketing, Inc.

 

A subsidiary of Occidental Petroleum Corporation

  

5 Greenway Plaza, Suite 110, Houston, Texas

77046-0521

P. O. Box 27570, Houston, Texas 77227-7570

 

Phone 713.215.7000

CRUDE OIL CONTRACT AMENDMENT No. 5

 

VIA FAX:    TO:    Pioneer Natural Resources USA, Inc.       Attn: Contract
Management Services       Fax: (972) 969-3574       Trader: Deb Stewart    FROM:
   Occidental Energy Marketing, Inc.       Trader: Mark Hafner    RE:   
Occidental Contract # 0403-PNR-13606-P    Amendment #5

This Amendment Number 5 to the Crude Oil Contract between Occidental Energy
Marketing, Inc. (“OEMI”) and Pioneer Natural Resources USA, Inc.
(“Counterparty”) dated March, 2004 (the “Contract”) is entered into as of
April 4, 2011.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged and agreed, the Parties agree that the Contract is hereby
amended effective May 1, 2011 as set forth below.

Change the location differentials on the following leases on the contract and
Exhibit “A”:

 

Lease Name

   Old
Differential      New
Differential  

ARTHUR JUDKINS

   $ 0.60       $ 0.75   

BESSIE FREEMAN

   $ 0.60       $ 0.75   

FREEMAN A

   $ 0.60       $ 0.75   

SHACKELFORD COMMINGLE

   $ 0.60       $ 0.75   

MIDKIFF UT

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 17

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 18

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 23

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 24

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 25

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 32

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 33

   $ 0.60       $ 0.75   

MIDKIFF DEAN UT TR 34

   $ 0.60       $ 0.75   

PRESTON SPRABERRY UT TR 43B

   $ 0.60       $ 0.75   

PRESTON, SAM R. TR 38B

   $ 0.60       $ 0.75   

PRESTON SPRBY UT 41B,DT BOWLES

   $ 0.60       $ 0.75   

PRESTON SPRABERRY UT TR 42 B

   $ 0.60       $ 0.75   

PRESTON SPRABERRY UT TR 39B

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 1

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 3

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 13

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 14

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 15

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 18

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 28

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 29

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 30

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 32

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 33

   $ 0.60       $ 0.75   

 

1



--------------------------------------------------------------------------------

Lease Name

   Old
Differential      New
Differential  

SHACKELFORD SPRABERRY UT TR 34

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 35

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 36

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 42

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 43

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 44

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 45

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 46

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 54

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 57

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 61

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 62

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 64

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 65

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 6B

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 17C

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 24E

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 24F

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 44B

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 48A

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 50B

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 62B

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 63A

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 70A

   $ 0.60       $ 0.75   

SHACKELFORD SPRABERRY UT TR 71A

   $ 0.60       $ 0.75   

SNOWDEN A-6

   $ 0.60       $ 0.75   

D L HUTT SEC 26

   $ 0.60       $ 0.75   

D L HUTT SEC 28

   $ 0.60       $ 0.75   

JADEE

   $ 0.60       $ 0.75   

NAIL T

   $ 0.60       $ 1.05   

CARLISS JUDKINS

   $ 0.60       $ 0.95   

E E EILAND B

   $ 0.60       $ 0.95   

GERMANIA SPRABERRY UT TR 1

   $ 0.60       $ 0.95   

GERMANIA TRACT 1

   $ 0.60       $ 0.95   

GERMANIA UT TR 113

   $ 0.60       $ 0.95   

JUDKINS H 1, 2

   $ 0.60       $ 0.95   

ODANIEL COMMINGLED

   $ 0.60       $ 0.95   

SNOWDEN A 1-5

   $ 0.60       $ 0.95   

WALTON JUDKINS B

   $ 0.60       $ 0.95   

CARLETON B

   $ 0.60       $ 1.15   

MOBIL NEAL 34

   $ 0.60       $ 1.15   

NEAL 34

   $ 0.60       $ 1.15   

 

All other terms of the agreement are unchanged.

Agreed to and approved by:

OEMI

 

/s/ Mark Hafner

Mark Hafner Director, Crude Oil Acquisitions Agreed to and approved by: Pioneer
Natural Resources USA, Inc.

04/05/2011

 

2



--------------------------------------------------------------------------------

LOGO [g205908ex10_30.jpg]

 

3